DETAILED ACTION RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/21 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings filed on 05/10/19 are accepted by the examiner.

Response to Arguments
5.	The claims filed on 02/16/21 have been fully considered and are allowable over the prior arts on the record.


Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	Claim 1-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following bold italic limitations.
8.	In claims 1 & 10: “… stopping a timer (timealignmenttimer (TAT)) related to the TA information based on the HARQ ACK.…” in combination with other limitations recited as specified in claims 1 & 10.
9.	In claims 1 & 10: Note that the first prior art, Lee (2020/0170045 A1) discloses a terminal (See FIG. 6 & Para. 0065; User Equipment (UE)); in a wireless communication system (See Para. 0089; Random access procedure in wireless communication system), the terminal comprising: a transceiver (See FIG. 6; Receiver/Transmitter 135); and at least one processor (See FIG. 6; DSP/Microprocessor) configured to:
transmit a random access preamble for requesting system information (See Para. 0091-0092; the UE transmits a random access preamble (RAP) to a Base Station (BS) allowing the BS to estimate the transmission timing of the terminal), receive a random access response message including timing advance (TA) information (See Para. 0091 & 0093; the UE receives a random access response (RAR) from the BS and the RAR includes a timing advance command for adjusting the UE transmits timing),
transmit a message for requesting the system information based on the TA information (See FIG. 9 & Para. 0094; the UE transmits a Msg3 for a RA procedure to the base station and starts a contention resolution timer),
(See FIG. 9 & Para. 0098; the UE receives HARQ feedback for the Msg3),
stop a timer (timealignmenttimer (TAT)) related to the TA information (See FIG. 9 & Para. 0102; The MAC stops the contention resolution timer after receiving a PDCCH for scheduling of Msg3 retransmission).
Note that the second prior art, Park (2009/0213818 A1) discloses transmit a hybrid automatic repeat request (HARQ) acknowledgment (ACK) for the first response message (See Para. 0080; the scheduling message is transmitted using a hybrid automatic repeat resource).
Note that the third prior art, Shi (2020/0288483 A1) discloses a processor configured o top the timer when determining that a hybrid automatic repeat request (HARQ) processes corresponding to the first PDCCH (See Claim 14).
10.	Neither Lee, Park nor Shi, individually or in combination disclose or render obvious the above bold italic limitations as claim in claims 1 & 10.	
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


B.	Kroeger et al. 2019/0190691 A1 (See FIG. 15, Para. 0026, 0046 & 0138).
C.	Wu et al. 2017/0094533 A1 (See FIG. 3 & Para. 0029).
	
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469